Name: Commission Regulation (EEC) No 3806/89 of 18 December 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 12. 89 No L 370/23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3806/89 of 18 December 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3756/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 (*), as last amended by Regulation (EEC) No 3784/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 19 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. O OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 365, 15. 12. 1989, p. 7. (4 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10 . O OJ No L 288 , 6 . 10. 1989, p. 17. (8) OJ No L 367, 16. 12. 1989, p. 18 . 0 OJ No L 266, 28 . 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3. 7. 1987-, p. 18 . No L 370/24 Official Journal of the European Communities 19 . 12. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 * 5 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 23,690 23,770 23,993 24,271 24,549 24,700 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 56,23 56,42 56,95 57,65 58,30 58,86  Netherlands (Fl) 62,49 62,70 63,29 64,03 64,77 65,37  BLEU (Bfrs/Lfrs) 1 143,92 1 147,78 1 158,55 1 171,97 1 185,40 1 192,69  France (FF) ' 180,09 180,68 182,40 184,54 186,69 187,84  Denmark (Dkr) 211,55 212,27 214,26 216,74 219,22 220,57  Ireland ( £ Irl) 20,044 20,110 20,301 20,539 20,778 20,882  United Kingdom ( £) 14,734 14,770 14,910 15,081 15,281 15,290  Italy (Lit) 39 130 39 259 39 631 40 081 40 547 40 673  Greece (Dr) 3 766,18 3 756,96 3 758,06 3 777,81 3 829,08 3 768,47 (b) Seed harvested in Spain and ' processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 342,83 3 355,63 3 381,75 3 416,38 3 458,80 3 455,91 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 625,34 4 628,80 4 645,80 4 677,13 4 723,37 4 702,22 19. 12. 89 Official Journal of the European Communities No L 370/25 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,670 2,500 26,190 3,670 2,500 26,270 3,670 2,500 26,493 3,670 2,500 26,771 3,670 2,500 27,049 3,670 2,500 27,200 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 62,13 69,09 1 264,63 199,34 233,88 22,186 16,488 43 313 4 214,65 62,32 69,30 1 268,50 199,93 234,59 22,252 16,523 43 441 4 205,43 62,85 69,88 1 279,26 201,64 236,58 22,443 16,664 43 814 4 206,52 63,55 70,63 1 292,69 203,79 239,07 22,681 16,835 44 263 4 226,28 64,21 71,36 1 306,1 1 205,93 241,55 22,920 17,034 44 730 4 277,55 64,77 71,97 1 313,40 207,08 242,90 23,024 17,043 44 856 4 216,94 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 561,13 3 725,07 480,01 5 105,34 561,13 3 737,87 480,01 5 108,81 561,13 3 763,99 480,01 5 125,80 561,13 3 798,62 480,01 5 157,14 561,13 3 8.41,04 480,01 5 203,38 561,13 3 838,15 480,01 5 182,23 No L 370/26 Official Journal of the European Communities 19 . 12. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 . 0,000 33,197 6,890 0,000 33,342 6,890 0,000 33,463 6,890 0,000 ¢33,804 6,890 0,000 34,125 2. Final aids : II (a) Seed harvested and processed in (') : || ||I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 78,68 87,57 1 602,98 253,24 296,45 28,185 21,368 55 027 5 462,81 79,03 87,95 1 609,98 254,33 297,75 28,307 21,452 55 264 5 465,57 79,32 88,27 1 615,82 255,23 298,83 28,407 21,501 55 461 5 442,31 80,16 89,18 1 632,29 257,87 301,87 28,700 21,718 56 016 5 473,18 80,92 90,03 1 647,79 260,34 304,74 28,976 21,947 56 554 5 532,04 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 099,17 1 053,45 4 121,84 1 053,45 4 132,35 1 053,45 4 176,07 1 053,45 4 225,07 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 040,40 6 861,48 0,00 7 055,36 6 876,06 0,00 7 049,56 6 870,41 0,00 7 092,61 - 6 912,36 0,00 7 146,91 6 965,28 3 . Compensatory aids :  in Spain (Pta) 4 055,21 4 077,88 4 088,39 4 132,11 4 181,11 4. Special aid :  in Portugal (Esc) 6 861,48 6 876,06 6 870,41 6 912,36 6 965,28 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (iklue of ECU 1) Current 12 1st period 1 2nd period 2 3rd period ¢ 3 4th period 4 5th period 5 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,034420 2,297920 42,780000 6,953510 7,910250 0,772141 0,727762 1 501,67 186,65900 177,94400 131,43100 ¢ 2,029780 2,293690 42,745400 6,951470 7,919450 0,772369 0,730197 1 504,59 188,86700 179,01600 132,01200 2,025550 2,289330 42,710500 6,949870 7,925320 0,773182 0,732339 1 507,41 191,53500 180,15100 132,54300 2,021740 2,285760 42,681000 6,950530 7,908150 0,774199 0,734337 1 510,19 193,73200 181,08500 132,98300 2,021740 2,285760 42,681000 6,950530 7,908150 0,774199 0,734337 1 510,19 193,73200 181,08500 132,98300 2,010110 2,273650 42,582200 6,949630 7,945900 0,777467 0,740254 1 517,59 199,59400 183,68300 134,46200